Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 1 of 16 Page ID #:13




                                          EXHIBIT A
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 2 of 16 Page ID #:14




       1   Jace H Kim Esq SBN 282039
           Carlos Andres Perez Esq SBN 285645
           Matias N Castro Esq SBN 308498
           THE DC MINGUEZ FI RM LLP                                            5              G


           3250 Wilshire Boulevard Suite 1200                                      c                          q
                                                                                                      f           W
           Las Angeles Califarnia 90010                                                                                           r
       4   Telephone 213 381 4411
           Facsimite 213 201 8212                                                             i           c
       5
                  for Plaintiff
           Atlarney                                                                                       v
                                                                           Y
           JOSEPH GARCIA                                                                                              L




                                                                                       L LI       Mt Fi S
                                                                                                                          t   N




                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
       9
                                        FOR THE COUNTY OF SAN BERNARDINO
   10

   1       JOSEPH GARCIA             individual
                                an                               Case Na
                                                                            v
   1                                      Plaintiff              COMPLAINT FOR DAMAGES FOR

   13                                                            1   DISCRIMINATION IN VIOLATION OF
                                                                     GOV T CODE                   12944 ET SEQ
   14      MCLANE FaOD SERVICES       NTARIQ an
           entity of unknawn form MCLANE                         2   RETALIATION IN VIOLATION CIF
       5   FC 4DSERVICE DISTRIBIITION INC a                          GOV T C4DE   1294Q ET SEQ
           corporation MCLANE FOODSERVICE INC
   1                           DQES 1 through 20                3
           a corporation and                                         FAILURE TO PREVENT
           inclusive                                                 DISCRIMINATION HAItASSMENT AND
   1
                                                                     RETALIATIUN IN VIOLATIUN QF
                                          Defendants                 G4V T CODE 12940 k
   1
                                                                4    FAILURE TO PRC VIDE REASONABLE
   1                                                                 ACCOMMODATIONS IN VIQLATION OF
                                                                     GOV T CODE   12944 ET SEQ
   2
                                                                5    FAILURE TO ENGAGE IN A GOCID
   21                                                                FAIT I INTERACTI UE PR4CESS IN
                                                                     VIOLATION OF GOV T CODE     12940
   22                                                                ET SEQ
   2                                                            6    WRONGFUL TERMINATION IN
                                                                     VICILATION C F PITBLIC POLIC Y
   24
                                                                           DEIYIAND FQR JURY TRIAL
   25

   26

   27             C4MES N4W PLAINTIFF JOSEPH GARCIA and for causes of action against the

   2g      D fendants and each of them alleges as follows




                                                                1
                                                      CQMPLAINT FC R DAMAGES




                                      Pg. 13 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 3 of 16 Page ID #:15




       1                                                   JURISDICTION

       2            1     This Caurt is the proper court and this action is properly i1ed in San Bernardino County
       3   because Defendants abligations and liabiiity arise therein because Defendants maintain pffices and
       4   transact business within San FSernardino County and because the work that is the subject of this action
       5   was perfarmed by laintiff in San Bernardino County
       6


       7                                                   THE PARTIES

       8            2     Plaintiff J4SEPH GARCIA hereinafter referred to as MR GARCiA                            or   Plaintiff    is

       9   and at a11 times relevar t hereto was a resident ofthe County of San Bemardina State of California
   10               3     Plaintiff is informed and believes and based thereupon alleges that at all times relevant

   11      hereto   Defendant MCLANE FOOD SERVICES ONTARIO                          hereinafter     referred     to   as   MCLANE

           ONTARIO
   1                     was and is a California entity of unknown form daing business at 1051 Wineville Ave
   I3      Ontario in the County of San Bernardino State of California
   14               4     Plaintiff is informed and believes and based thereupon aIle es that at a l times relevant

   1       hereto   Defendant MCLANE FQODSERVICE DISTRIBUTItJN                             ING      hereinafter referred to as

   1        MCLANE DISTRIBTLTION               was and is a California carporation daing business at 1051 Wineville

   1       Ave Ontario in the Couraty of San Bernardino State of California

   1                5     Plaintiff is informed and believes and based thereupon alleges that at a11 times relevant

   19      hereto Defendant MCLANE Ft30DSERVICE INC                       hereinafter   referred   to   as   MCLANE TNC            was



       p   and is eorporatian doing business in the caunty af San Bernardino State of Califorriia

   21               6     MCLANE ONTARIt               MCLANE DISTRIBUTI4N and MCLANE INC are hereinafter

   22      collectively referred ta as Employers

   z3               7     At all times relevant herein Employers and DOES 1 2Q were Plaintiff s employers joint

   24      employers and or special emplayers within the         meaning   of   Government Code              12926 subdivision d

           12940                       h   1   h   3   A          i
   2                subdivisions   a                       and
                                                                      and 12950 and regularly empioy five 5 or more
   2       persons and are therefore subject to the jurisdiction of this Court

   21                     The true names and capacities whether individual corporate assaciate or otherwise af

   2       the Defendants named herein as DOES 1 20 inclusive are unknown ta Plaintiff at this tirne and therefore




                                                                      2
                                                       COMPLAIN I FUR DAMAGES




                                       Pg. 14 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 4 of 16 Page ID #:16




    1   said Defendants are sued by such fictitious names Plaintiff will seek leave to amend this complaint to
   2    insert the true names and capacities of said Defendants when the same become known to Plaintiff

   3    Plaintiff is informed and believes and based thereupon alleges that each of the fictitiously named

   4    Defendants is responsible for the wrongful acts alleged herein and is therefore liable to Plaintiff as

   5    alleged hereinafter

   6             9        Plaintiff is informed and believes and based thereupon alleges that at all times relevant

   7    hereto   Defendants     and each of them were the agents        employees     managing agents     supervisors

    8   coconspirators parent corporation joint employers alter egos successors and or joint ventures of the

   9    other Defendants and each of them and in doing the things alleged herein were acting at least in part
   10   within the course and scope of said agency employment conspiracy joint employer alter ego status

   11   successor status andlor joint venture and with the permission and consent of each of the other Defendants

   12            10       Plaintiff is informed and believes and based thereupon alleges that Defendants and each

   13   of them including those defendants named as DOES 1 20 acted in concert with one another to commit
   14   the wrongful aets alleged herein and aided abetted incited compelled and or coerced one another in the

   15     ongful acts alleged herein and or attempted to do so including pursuant to Government Code

   16    12940 i       Plaintiff is further informed and believes and based thereupon alleges that Defendants and

   17   each of them including those defendants named as DOES 1 20 and each of them formed and executed
   1g   a conspiracy or common plan pursuant to which they would commit the unlawful acts alleged herein
   19   with all such acts alleged herein done as part of and pursuant to said conspiracy intended to cause and

   20   actually causing Plaintiff harm

   21            11       Whenever and wherever reference is made in this complaint to any act or failure to act by

   22   a Defendant or co Defendant such allegations and references shall also be deemed to mean the acts

   23   and or failures to act by each Defendant acting individually jointly and severally
   24            12       Plaintiff has filed complaints of discrimination harassment retaliation failure to prevent

   25   discrimination or retaliation failure to accommodate failure to engage in the interactive process and

        wrongful      termination under Government    Code    12940    et   seq   the California Fair Employment and
   26

                                           the California Department        Fair Employment         Housing   DFEH
   27   Housing Act        FEHA     with                               of                     and




   28
        and has satisfied Plaintiff s administrative prerequisites with respect to these and all related filings




                                                               3
                                                  COMPLAINT FOR DAMAGES




                                    Pg. 15 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 5 of 16 Page ID #:17




       1                     ALTER EGO AGENCY SUCCESSOR AND JOINT EMPLOYER

   2               13       Plaintiff is informed and believes and based thereon alleges that there exists such a unity

       3   of interest and ownership between Employers and DOES 1 20 that the individuality and separateness of
       4   defendants have ceased to exist

       5           14       Plaintiff is informed and believes and based thereon alleges that despite the formation of

       6   purported corporate existence Employers and DOES 1 20 are in reality one and the same as Defendants

       7   including but not limited to because
       g                    a       Employers are completely dominated and controlled by one another and DOES 1
       9   20 who personally committed the frauds and violated the laws as set forth in this complaint and who
           have   hidden                                     Defendants to                frauds
                                  currently hide    behind                   perpetrate            circumvent   statutes   or
   10                       and



   11      accomplish some other wrongful or inequitable purpose

   12                        b       Employers and DOES 1 20 derive actual and significant monetary benefits by and

   13      through one another s unlawful conduct and by using one another as the funding source for their own
   14      personal expenditures



   15                        c       Employers and DOES 1 20 while really one and the same were segregated to

   16      appear as though separate and distinct for purposes of perpetrating a fraud circumventing a statute or
   1       accomplishing some other wrongful or inequitable purpose

   1g                        d       Employers do not comply with all requisite corporate formalities to maintain a
   19      legal and separate corporate existence


   20                        e         The business affairs of Employers and DOES 1 20 are and at all times relevant

   21      were so mixed and intermingled that the same cannot reasonably be segregated and the same are in
   22      inextricable    confusion     Employers are and at all times relevant hereto were used by one another and

   23      DOES 1 20 as a mere shell and conduit for the conduct of certain of Defendants             affairs and are and

   24      were   the   alter ego   of   one   another and   DOES 1 20   The recognition of the separate existence of


   25      Defendants would not promote justice in that it would permit Defendants to insulate themselves from

   26      liability to Plaintiff for violations of the Government Code and other statutory violations The corporate

   27      existence of Employers and DOES 1 20 should be disregarded in equity and for the ends of justice

   28      because such disregard is necessary to avoid fraud and injustice to Plaintiff herein



                                                                    4
                                                       COMPLAINT FOR DAMAGES




                                         Pg. 16 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 6 of 16 Page ID #:18




    1            15     Accordingly Employers constitute the alter ego of one another and DOES 1 20 and the
   2    fiction of their separate corporate existence must be disregarded

   3             16     As a result of the aforementioned facts Plaintiff is informed and believes and based

   4    thereon alleges that Employers and DOES 1 20 are Plaintiff s joint employers by virtue of a joint

   5    enterprise and that Plaintiffwas an employee of Employers and DOES 1 20 Plaintiffperformed services

    6   for each and every one of Defendants and to the mutual benefit of all Defendants and all Defendants
    7   shared control of Plaintiff as an employee either directly or indirectly and the manner in which
    8   Defendants    business was and is conducted

    9            17     Alternatively Plaintiff is informed and believes and based thereupon alleges that as and
   10   between DOES 1 20 Employers            or
                                                    any   of   them       1   there is an express or implied agreement of

   11   assumption pursuant to which Employers and or DOES 1 20 agreed to be liable for the debts of the other

   12   Defendants     2 the transaction between Employers and or DOES 1 20 and the other Defendants amounts

   13   to   a consolidation   or merger of   the two   corporations          3    Employers and or DOES 1 20 are a mere

   14   continuation of the other Defendants or 4 the transfer of assets to Employers and ar DOES 1 20 is for

   15   the fraudulent purpose of escaping liability for Defendants debts Accordingly Employers arid or DOES
   16   1 20 are the successors of one or more of the other Defendants and are liable on that basis

   17

   1g                                           FACTUAL ALLEGATIONS


   19            18     On or about November 27 2017 Employers hired MR GARCIA to work as a selector

   20   MR GARCIA was a full time non exempt employee and performed all of his job duties satisfactorily

   21   before he was wrongfully terminated on or about April 3 2019
                 19     On     or about   April 3 2019 MR GARCIA                  was   injured   while   warking   This limited his
   22

   23   ability to perform the major life activity of working and therefore constituted a disability Mr Garcia
   24   immediately notified Employers of this disability and or medical condition That same day MR
   25   GARCIA took a medical note to Employers


   26            20      That same day on or about Apri13 2019 Employers terminated MR GARCIA after he
   27
        gave them his medical note Employers ternunated MR GARCIA under the false pretext of poar

   28   performance then quickly changed their reasoning to unexcused absences




                                                                      5
                                                    COMPLAINT FOR DAMAGES




                                    Pg. 17 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 7 of 16 Page ID #:19




    1          21      At all relevant times Defendants failed to properly engage in a good faith interactive
   2    process in an effort to properly accommodate Plaintiff s disability and or medical condition such that

   3    Plaintiff could continue working for Defendants

   4            22     At all relevant times Defendants failed to reasonably accommodate Plaintiff even though

   5    Plaintiff was able to perform the essential job duties of Plaintiff s position or another position with or

   6    without accommodations



    7           23      Plaintiffs tertnination was substantially motivated by Plaintiff s disability or perceived
                                                                                  request   for   accommodation   and or
    8   disability   medical   condition   or   perceived   medical   condition



    9   engagement in protected activities without any discussion of disability accommodations or any good

   10   faith attempt to engage in the interactive process with Plaintiff Defendants discriminatory animus is

   11   evidenced by the previously mentioned facts
   12           24      Defendants    conduct      described   herein   was   undertaken    authorized   and or   ratified




   13   Defendants officers directors and or managing agents including but not limited to those identified
   14   herein as DOES 1 through 20 who were authorized and empowered to make decisions that reflect andlor

   15   create policy for Defendants The aforementioned conduct of said managing agents and individuals was
   16   therefore undertaken on behalf of Defendants who further had advanced knowledge of the actions and

   17   conduct of said individuals whose actions and conduct were ratified authorized and approved by

   1g   managing agents whose precise identities are unknown to Plaintiff at this time and are therefore identified
   19   and designated herein as DOES 1 through 20 inclusive

   20           25      As a result of Defendants actions Plaintiffhas suffered and will continue to suffer general

   21   and special damages including severe and profound pain and emotional distress anxiery depression
   22
        headaches tension and other physical ailments as well as medical expenses expenses for psychological

   23   counseling and treatment and past and future lost wages and benefits
   24           26      As a result of the above Plaintiff is entitled to past and future lost wages bonuses

   25   commissions benefits and loss or diminution of earning capacity

   26           27      Plaintiff claims general damages for emotional and mental distress and aggravation in a

   27   sum in excess of the jurisdictional minimum of this Court

   28




                                                                 6
                                                   COMPLAINT FOR DAMAGES




                                   Pg. 18 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 8 of 16 Page ID #:20


                                                                                    s

       1           28     Because the acts taken toward Plaintiff were carried out by officers directors and or

       2   manag ng agents acting in a deliberate cold callous cruel and intentional manner in conscious disregard
       3   of Plaintiff s rights and in order to injure and damage Plaintiff Plaintiff requests that punitive damages

       4   be levied against Defendants and each of them in sums in excess of the jurisdictional minimum of this

       5   Court


       6

                                                      FIRST CAUSE OF ACTION


       g            FOR DISCRIMINATION IN VIOLATION OF GOV T CODE                                     12940 ET SEO


       9                                             AGAINST ALL DEFENDANTS


   14              29      Plaintiff re alleges and incorporates by reference all preceding paragraphs inclusive as
   11      though set forth in full herein


   12              30      At all times hereto the FEHA was in full force and effect and was binding upon

   13      Defendants and each of them


   14              31      As   such   term   is   used under   FEHA       on the bases enumerated in this part   means or

   15      refers to discrimination on the bases of one or more of the protected characteristics under FEHA

   16              32      FEHA requires Defendants to refrain from discriminating against an employee on the

   1       basis of disability and or medical condition real or perceived and to prevent discrimination and
   1g      harassment on the basis of disability and or medical condition real or perceived use ofinedical leave
   19      and engagement in protected activities from occurring

   20              33      Plaintiff was a member of multiple protected classes as a result of disability medical

   21      condition and or the perception that Plaintiff was suffering from a disability and or medical condition

   22              34      At all times relevant hereto Plaintiff was perfornung competently in the position

   23      Plaintiff held with Defendants

                   35      Plaintiff    suffered      the   adverse    employment      actions   of   unlawful   harassment
   24

   25      discrimination failure to accommodate failure to investigate remedy and or prevent discrimination

   26      failure to reinstate and or return to work and termination and was harmed thereby

   27              36      Plaintiff is informed and believes that Plaintif s disability and or medical condition

   28      real and perceived and or some combination of these protected characteristics under Government Code




                                                                       7
                                                        COMPLAINT FOR DAM AGES




                                        Pg. 19 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 9 of 16 Page ID #:21




       1        12926   j    were motivating reasons and or factors in the decisions to subject Plaintiff to the
       2   aforementioned adverse emplayment actions


       3                37      Said conduct violates the FEHA        and such violations were a proximate cause in

       4   Plaintiff s damage as stated below

       5                38
                                The foregoing conduct of Defendants individually or by and through their officers
       6   directors and or managing agents was intended by the Defendants ta cause injury to the Plaintiff or
           was despicable conduct carried on by the Defendants with a wiliful and conscious disregard of the
       8   rights of Plaintiff or subjected Plaintiff to cruei and unjust hardship in consciaus disregard af Plaintiff s
       9   rights such as to constitute malice        O   T SSl42l   or   fraud           Civil Cade
                                                                                  under
                                                                                                        3294 thereby entitling
   10      Plaintiff to punitive damages in an arnount appropriate ta punish or make an example of Defendants

   11               39          Pursuant to Government Code          12965 b       Plaintiff requests a reasonable award of

   12      attorneys fees and costs including expert fees pursuant to the FEHA
   13

   14                                               SECOND CAUSE QF ACTI                   N

   15                        FUR RETALIATI4N IN VIULATIQN QF G4V T C4DE                                12940 ET SE

   16                                               AGAINST ALL DEFENDANTS

   1 7              40          Plaintiff re alleges and incorporates by reference all preceding paragraphs inclusive as
   1       though set forth in fiill herein

   19               41          At all times hereto the FEHA was in fuil force and effect and was binding upan
       p   Defendants and each of the n

       1            42
                                These laws set forth in the preceding paragraph require Defendants to refrain from
   2z      retaliating against an employee for engaging in pratected activity
                    43
   z3                           Plaintiff engaged in the protected activities ofrequesting accommadation complaining
   24      about protesting and resisting Defendants discriminatory retaliatory and harassing conduct towards
   2S      Plaintiff based upon Plaintiff s disability medical condition real or perceived and use of inedical

       6   leave


   z       ir


       s   iii




                                                                      g
                                                       CQMPLAINT FC R DAMAGES




                                          Pg. 20 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 10 of 16 Page ID #:22




        1            44      Plaintiff suffered the adverse employment actions of unlawful discrimination failure to

        2   accommodate failure to investigate remedy anc Ior prevent discrimination failure to reinstate andlor
        3   renzrn to work and termination and was harmed thereby
        4            45      Plaintiff is informed and believes        that Plaintiff s said protected activities were

        5   motivating reasons and or factors in the decisions to subject Plaintiff to the aforementioned adverse
        6   employrnent actions


        7            46      Defendants violated the FEHA by retaliating against Plaintiff and terminating Plaintiff
        8   for attempting ta exercise Plaintiff s protected rights as set forth hereinabove Plaintiff s engagement
        9   in such protected activities were a substantial factor in Defendants decisian to subject Plaintiff ta the

    10      afarementioned adverse employment actians



    11               47      Plaintiff is inforrned and believes and based thereon alleges that the above acts af

    1       retaliatian committed by Defendants were done with the knowledge consent and or ratification of or
    13      at the direction of each ather Defendant and the other Managers

    14               48      The abflve said acts of Defendants constitute violations of the FEHA            and were a

    15      proximate cause in Plaintiff s damage as stated below

    1                49      The foregaing conduct of Defendants individually or by and thraugh their officers
    l       directors and ar managing agents was intended by the Defendants to cause injury to the Plaintiff or
    1       was despicable conduct carried on by the Defendants with a willful and conscious disregard of the

    19      rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in canscious disregard ofPlaintiff s
            rights   such as ta constitute malice                     fraud           Civil Code
   2                                                oppressian   ar           under                3294 thereby entitling
            Plaintiff to punitive damages in an amount appropriate to punish or make an example af Defendants

   2                 S0      Pursuant   to   Gavernment Code     12965 b       Plaintiff requests a reasonable award of


   z3       attorneys fees and costs including expert fees pursuant to the FLHA
   24

   25       1


   2        111


   2        1


   2g




                                                                  9
                                                     CQMPLAINT FOR DAMAGES




                                        Pg. 21 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 11 of 16 Page ID #:23




        1                                            THIRD CAUSE 4F ACTION

        2                     FAILURE TO PREVENT I ISCRINIINATION A1 1D RETALIATION

        3                                    IN VIQLATI      N JF GQV T CQDE                 12944 k

        4                                           AGAINST ALL DEFENDANTS

        5            S1       Plaintiff re alleges and incarporates by reference all preceding paragraphs inclusive as
        6   thaugh set forth in full herein

                     52       At   all   times hereto the FEHA    including      in   particular   Government   ode    12940 k

        8         in fu11 farce
            was                    and effect and was
                                                        binding   upon   Defendants        This subsecti n imposes a duty on
        9   Defendants to take a11 reasanable steps necessary to prevent discriminatian harassrnent and retaEiation
    10      frorn occurring
                                   As alleged abQve Defendants violated this subsectian and breached their duty by
    11      failing to take all reasonable steps necessary to prevent discrimination harassrnent and retaliation from

    12      occurring

    13               53       The above said acts of Defendants constitute violatians of the FEHA                     and were a

    14      proximate cause in Plaintiff s damage as stated be14w

    15               S4       The faregoing conduct of Defendants individually or by and through their officers
            directors andJar managing agents was intended by the Defendants to cause injury to the Plaintiff ar
    17      was despicable conduct carried on by the Defendants with a willful and conscious disregard of the

    1       rights ofPlaintiff ar subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff s
            rights          as to constitute malice oppression           fraud            Civil Code
    19               such                                           or           under
                                                                                                        3294 thereby entitling
   2p       Plaintiff to punitive damages in an arnc unt appropriate to punish or make an example of Defendants

   21                55       Pursuant tc     Government Code       12 65 b       Plaintiff requests a reasonable award of


            attorneys fees and costs including expert fees pursuant to the FEHA

   2        iri


   24

   2S       1 f


   2        111


   21

   28       lll




                                                                     10
                                                        COMPLAINT FOR DAMAGES




                                           Pg. 22 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 12 of 16 Page ID #:24




        l                                                  SECOND CAUSE OF ACTION

        2                       FOR FAILURE Tt P             4VII E REAS 3NABLE ACC4MMt DATIONS

        3                                    IN VIQLATI      N t F GQV T CODE                   12940 ET SEQ

        4                                                  AGAINST ALL DEFENDANTS

        5            56          Plaintiff re alleges and incorporates by reference a11 preceding paragraphs inclusive as
        6   though set forth in full herein

        7            57          At   all   times hereto   the FEHA       including    in   particular   Government Code      12940 m


        K   was   in fu11 farce       and effect and was
                                                            binding     upon   Defendants       This subseGtion imposes an c ngoing
        9   duty an Defendants ta make reasanable accammadation far the knawn physical disability and or
    1p      medica    condition of an          mployee




    11               S8          At all relevant times Plaintiff was a member af a protected class within the meaning af

    1       in   particular     Government Code            12940   a
                                                                           12986 1 et sey because Plaintiff had a disability a

    13      physical condition that affected Plaintiff s major life activities                      and medicat condition af which


    14      Defendants had bath actual and constructive knowledge

                     59          At all times herein Plaintiff was willing and able to perform the duties and functions of
    1       thc position in which Plaintiff was employed or could have performed the duties and functions of that

    1 7     position with reasonable accornmodations                   At no time wauld the perfarmance of the functians of the

    1g      employment positian with a reasonable accommadation far Plaintiffs disability or medical condition
    lg      actual ar as it was perceived by Defendants have been a danger to Plaintiffs or any otl er persan s

        p   health   or   safety      Accommodatian of Plaintiff s disability or disability or medical conditian real or

        1   perceived      by   Defendants       would nat   have impased           an undue
                                                                                               hardship    on   Defendants   Defendants


    2       failed and refused ta accammodate Plaintiff s disability failed to engage in the interactive process with

    z3      Plaintiff and continue to violate this obligation up to and including the date of Plaintiff s ternunatian
    24      or if Defendant contends Plaintiff was never terminated thraugh the present and ongoing

    2                 60         The above said acts of Defendants constitute vialations af the FEHA                         and were a

            proximate cause in Plaintif s damage as stated below


        7             61         The foregoiug conduct of I7efendants individually andlor by and through their afficers

        g   directors and or managing agents was intended by the Defendants ta cause injury to the Plaintiff or



                                                                               11
                                                             COMPLAINT FOR DAMAGES




                                               Pg. 23 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 13 of 16 Page ID #:25




        1   was despicable canduct carried on by the Defendants with a wiliful and cansciaus disregard of the
        2
            rights af P aintiff or subjected Plaintiffto cruel and unjust hardship in conscious disregard of Plaintiff s
        3   rights such as tc      canstitute     malice   oppressi4n        ar   fraud   under    Civil Code    3294 thereby entitling

        4   Plaintiff to punitive damages in an arnount appropriate to punish or make an example of Defendants

        S            62       Pursuant to Government           Code          129G5 b       Plaintiff requests a reasonable award of

        6   attorneys fees and costs including expert fees pursuant to the FEHA
        7

        8                                                  TI3IRi CAUSE 4F ACTIQN

        9               F   R FAILURE T4 ENGAGE IN A GOO D FAITH INTERACTIVE PR4CESS

    10                                   IN VIOLATION OF GOV T CODE                               fi12940 ET SEQ

    11                                                 AGAINST ALL DEFENDANTS

    12               63       Plaintiff re alleges and incorporates by reference all preceding paragraphs inclusive as

    13      though set forth in full herein

    14               64       At   a1   times hereto       the FEHA        including      in   particular   Government Code   12944 n


        S   was   in full force    and effect and was
                                                            binding    upon    Defendants
                                                                                                   This subsectic n imposes an ongoing
    l       duty on Defendants to engage in a timely gaod faith interactive process with the employee to
    1       determine effective reasonable accommodations                         if any in response to a request for reasonable

    1g      accommodatian by an ernployee with a known physical disability or known medical condition andJor
    19      becoming aware of the employee s need for aceammodation

    2p               65       At all relevant times Plaintiff was a member of a protected class within the meaning of
        1   in   particular   Gavernment Code              12440   a       8E 12986 1          et seq because Plaintiff had a physical

            disability that affected Plaintiff s major life activities and rnedical condition af which Defendants had
        3   both actual and constructive knowledge

        4            b6       Plaintiff reported the disability to Defendants triggering Defendants obligation to
    2       engage in the interactive pracess with Plaintiff but at all times herein Defendants failed and refused

            to do so Thereafter despite Defendants cantinuing abiigation to engage in the interactive process with

        7   Plaintiff     despite Plaintiff   s   submission    af     a   dactors     nates identifying Plaintiff s condition and

        g   Plaintiff s desire to continue working in some capacity Defendants failed and refused to have any



                                                                              12
                                                            COMPLAINT F4R DAMAGES




                                           Pg. 24 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 14 of 16 Page ID #:26




        1   dialogue with Plaintiff whatsoever on any of these occasions and Defendants violated and continued
    2       to violate this obligation up to and including the date ofPlaintiff s termination or if Defendant contends
    3       Plaintiff was never terminated through the present and ongoing

    4                67        The above said acts of Defendants constitute violations of the FEHA               and were a

    5       proximate cause in Plaintiff s damage as stated below

    6                68        The faregoing conduct of Defendants individually andlor by and through their offieers

        7   directors and or managing agents was intended by the Defendants to cause injury to the Plaintiff or
        8   was despicable conduct carried on by the Defendants with a willful and conscious disregard of the
        9   rights ofPlaintiff or subj ected Plaintiff to cruel and unjust hardship in conscious disregard ofPlaintiff s
    10      rights   such as   to   constitute malice   oppression   or   fraud   under   Civil Code   3294 thereby entitling

    11      Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants

                     69        Pursuant to Government       Code     12965 b       Plaintiff requests a reasonable award of
    12

    13      attorneys fees and costs including expert fees pursuant to the FEHA

    14

    15                                                FOURTH CAUSE OF ACTION


    16                                            FOR WRONGFUL TERMINATION


    1                      IN VIOLATION THE PUBLIC POLICY OF THE STATE OF CALIFORNIA

    1g                                                AGAINST ALL DEFENDANTS


    19                70       Plaintiff re alleges and incorporates by reference all preceding paragraphs inclusive as
    2Q      though set forth in full herein


    21                71       At all relevant times mentioned in this complaint the FEHA was in full force and effect

    22      and was
                        binding     on   Defendants   This law requires Defendants to refrain among other things from

    23      discriminating against any employee on the basis of disability medical condition real or perceived
    24      and use of inedical leave and from retaliating against any employee who engages in protected activity
    25                 72      At all times mentioned in this complaint it was a fundamental policy of the State of

    26      California that Defendants cannot discriminate and or retaliate against any employee on the basis of

    27      disability medical candition real or perceived use of inedical leave and or engagement in protected
    28      activity




                                                                          13
                                                         COMPLAINT FOR DAMAGES




                                            Pg. 25 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 15 of 16 Page ID #:27




        1             73       Piaintiff believes and therean alleges that Plaintiff s disability and or medicai candition
        2   real ar perceived use ofinedicalleaue engagement in protected acti Tity with respect to these protected
        3   classes andlar some c4mbinatian thereof were factars in Defendants conduct as alleged hereinabave

        4            74        Such discrimination and retaliation resulting in the wrongful termination of Plaintiff s
        5   employment an the basis of disability medical condition real c r perceived or use of inedical leave
        6   Plaintiff s complaining of harassment and discrimination due to these pratected classes Plaintiff s

        7   engagement in protected activity andlor same cambination of these factors were a proximate cause in
        8   Plaintiff s darnages as stated below

        9             15       The above said acts of Defendants canstitute violations of the Gaver lment Code and

    10      the   public
                           policy   of   the State   of   California   embodied   therein as set   forth   above   Defendants violated

    11      these laws by discriminating and retaliating against Plaintiffand terminating Plaintiff s ernployment in
    1       retaliation for exercise of protected rights

    13               76        At all times mentioned in this complaint it was a fundamental policy of the State of
    14      Califomia that Defendar ts cannot discrirninate andlor retaliate against any emplayee on the basis of
        5   use ofCFRA eave or in violation of FEHA

    l                 77       Plaintiff is informed and believes and based thereupon alleges that Plaintiff s use of


    1 7     CFRA leave and or Plaintiff s status as a protected member ofthe class under FEHA was a proximate


    1g      cause in Plaiantiff s damages as stated belaw

    19                78       The foregaing conduct of Defendants individually or by and thraugh their officers
        p   directors andlor managing agents was intended by the I efendants ta cause injury to the P aintiff or
        I   was despicable c4nduct carried on by the Defendants with a willful and consciaus disregard af the
    2       rights ofPlaintiff or subjected 1 laintiff to cruel and unjust hardship in conscious disregard of Plaintiff s
    23      rights   such as   to   canstitute malice         oppression   or   fraud   under   Civil Code     3294 thereby entitling
    24      Plaintif to punitive damages in an amount apprapriate to punish or make an example ofDefendants


    25      l1

            1l1


    21

    28




                                                                            14
                                                               CQMPLAI     T PQR DAMAGES




                                             Pg. 26 - State Court Complaint
Case 5:20-cv-01005-JGB-SP Document 1-1 Filed 05/11/20 Page 16 of 16 Page ID #:28




    1                                                PRAYER FOR RELIEF

    2         A   WHEREFORE Plaintiff seeks judgment against Defendants and each of them in an amount

    3    according ta proofas follows

    4             1       For a money judgment representing compensatory damages including lost wages
    5    earnings commissions retirement benefits and other employee benefits and all other sums of money

    6    together with interest on these amounts for other special damages and for general damages for mental

    7    pain and anguish and emotional distress and loss of earning capacity
    g             2       For prejudgment interest on each of the foregoing at the legal rate from the date the
    9    obligation became due through the date of judgment in this matter

    10            3       For   punitive   damages   pursuant   to   Civil Code    3294 in   amounts sufficient to punish


    11   Defendants for the wrongful conduct alleged herein and to deter such conduct in the future

    12            4       For costs of suit atto neys fees and expert witness fees pursuant to the FEHA Labor

    13   Code and or any other basis

    14            5       For postjudgment interest and


    15            6       For any other reliefthat is just and proper

    16                                                               THE DOMINGiTEZ FIRM LLP
         DATED        February 28 2020
    17

    18                                                               By
                                                                          Jace H K    Esq
    19                                                                    Carlos Andres Perez Esq
                                                                          Matias N Castro Esq
    20                                                                    Attorneys for Plaintiff
                                                                          JOSEPH GARCIA



    22                                           JURY TRIAL DEMANDED

                  Plaintiff JOSEPH GARCIA demands trial of all issues by jury
    23

         DATED        February 28 2020                               THE DOMINGUEZ FIRM LLP
    24

    25

                                                                     By
    26                                                                    Jace H   m Esq
                                                                          Carlos Andres Perez Esq
    2
                                                                          Matias N Castro Esq
                                                                          Attorneys for Plaintiff
    z8
                                                                          JOSEPH GARCIA




                                                                     15
                                                     COMPLAINT FOR DAMAGES




                                     Pg. 27 - State Court Complaint
